The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
This Action is in response to communications filed 1/25/2021.
Claims 1-21 are pending.
Claims 1-20 are rejected, Claim 21 is allowed.
Response to Arguments
Applicant`s arguments filed January 25, 2021 have been fully considered but they are not persuasive.
Applicant argued that Sinclair does not teach “dividing...semiconductor memory dies...into... die sets. In addition to what the skilled artisan knows the ordinary meaning of the die set feature is, the claim language itself as a whole particularly features a plurality of die sets, with at least one die set having two or more dies (dividing a population of semiconductor memory dies... into a plurality of die sets, at least one of the die sets containing two or more of the semiconductor memory die. Applicant further argued that Sinclair is silent regarding any teaching or even suggestion of dividing the semiconductor memory dies 440, 442 into die sets. The skilled artisan knows that it is physically impossible for the two semiconductor memory dies 440, 442 of Sinclair to be divided into both (1) a plurality of die sets, and (2) at least one of the die sets having two or more of the semiconductor memory dies 440, 442 and that the Office's rationale is incorrect and fails to even make out the requisite prima facie showing by effectively ignoring expressly recited features of rejected claims 1 and 11. However, Sinclair teaches that where the different flash layers 402, 404, 406 may all be disposed on the FIG. 4B illustrates the non-volatile memory 401 of FIG. 4A where the first and second flash memory layers 402, 404 are located on one die 440 and the third flash memory layer 406 is located on a separate die 442 (Paragraphs 0052-0054 and 0056-0057; FIGs.1 and 4) and that once a write operation begins, all four die are considered "busy" until the slowest one of the die in that 4 die set has finished writing its 32 KB of data (Paragraphs 0098 and 0102; FIG.16) where it is clearly shown that each nand meta-Die set consists of multiple NAND dies to correspond to the claimed limitation to obtain a desired balance of performance, capacity and cost in the design of flash memory devices using these types of flash memory cells (Paragraph 0004).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11 and 14-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sinclair et al. (US PGPUB 2014/0189209, hereinafter "Sinclair"), and further in view of Kanno et al. (US PGPUB 2018/0247947, hereinafter "Kanno").
As per independent claim 1, Sinclair discloses a method comprising: dividing a population of semiconductor memory dies in a non-volatile memory (NVM) into a plurality of die sets, at least one of the die sets containing two or more of the semiconductor memory dies [(Paragraphs 0052-0054 and 0056-0057; FIGs.1 and 4) where the different flash layers 402, 404, 406 may all be disposed on the same physical die, each layer may be fabricated on respective separate die, or the layers may be fabricated on a combination of single flash layer die and combined flash layer die. Although specific bit per cell configurations of one, two and three bits are illustrated, other combinations are contemplated where the first flash memory layer has a lower bit per cell configuration than the second flash memory layer and the second flash memory layer, in turn, has a lower bit per cell configuration than the third flash memory layer. FIG. 4B illustrates the non-volatile memory 401 of FIG. 4A where the first and second flash memory layers 402, 404 are located on one die 440 and the third flash memory layer 406 is located on a separate die 442. Also, although three layers are illustrated in FIGS. 4A and 4B, a greater number of layers may be implemented in other embodiments to correspond to the claimed limitation], the semiconductor memory dies connected to a controller using a number of parallel channels so that less than all of the semiconductor memory dies are connected to each channel [(Paragraphs 0052-0054 and 0056-0057; FIGs.1, 4A-B and 5) where the different flash layers 402, 404, 406 may all be disposed on the same physical die, each layer may be ; generating a plurality of map data portion data structures [(Paragraphs 0015, 0051 and 0062; FIGs.1 and 7) where the memory cells of each of blocks 208, 210, 212, and 214, for example, are each divided into eight pages P0-P7. Alternately, there may be 16, 32 or more pages of memory cells within each block. A page is the unit of data programming within a block, containing the minimum amount of data that are programmed at one time. The minimum unit of data that can be read at one time may be less than a page. A metapage 328 is illustrated in FIG. 3 as formed of one physical page for each of the four blocks 208, 210, 212 and 214. The metapage 328 includes the page P2 in each of the four blocks but the pages of a metapage need not necessarily have the same relative position within each of the blocks. A metapage is the maximum unit of programming. The blocks disclosed in FIGS. 2-3 are referred to herein as physical blocks because they relate to groups of physical memory cells as discussed above. As used herein, a logical block is a virtual unit of address space defined to have the same size as a physical block. Each logical block includes a range of logical block addresses (LBAs) that are associated with data received from a host 100. The LBAs are then mapped to one or more physical blocks in the storage device 102 where the data is physically stored to correspond to the claimed , each map data portion associating logical addresses of user data blocks with physical addresses for an entirety of a corresponding die set [(Paragraphs 0052-0054, 0056-0057, 0061-0062 and 0065; FIGs.1 and 5) where, referring to FIG. 5, an exemplary method implemented by the controller of the storage device for moving data into and/or between the flash layers is disclosed. In one implementation, when data is received from a host write (at 502), the controller selects a memory layer to receive data from the host. The selection may be based on whether the data from the host that is received at the DRAM from the interface, such as a SATA interface, is sequential or non-sequential (at 504). For example, if the data received is sequentially addressed with host LBA addresses, the controller may direct the data from the DRAM directly to the second flash memory layer (at 506). In contrast, if the data is random or non-sequentially addressed data, that data may be directed from the DRAM straight to the first flash memory layer (at 508). In one implementation, data received at any one time from the host is considered to be sequential if the host LBA data addresses of the data received are sequential for an amount of data sufficient to fill a complete metapage of a metablock in the multi-layer memory to correspond to the claimed limitation]. 
Sinclair does not appear to explicitly disclose each of the die sets separately addressed by an associated user, and storing each map data portion in the corresponding die set so that no die set stores a map data portion describing user data blocks in a different die set.
Kanno discloses each of the die sets separately addressed by an associated user [(Paragraphs 0009, 0013, 0022, 0047 and 0069-0071; FIGs. 2, 3 and 6) where the , and storing each map data portion in the corresponding die set so that no die set stores a map data portion describing user data blocks in a different die set [(Paragraphs 0076-0077, 0107, 0111, 0117, 0130, 0132, 0134; FIG.3) where each of the plurality of regions may be implemented by a namespace. Each namespace corresponds to a region in the NAND flash memory 5. A logical address range (LBA range) is allocated to each namespace. The size of the LBA range (in other words, the number of LBAs) can be varied with the namespace. The individual namespaces are identified by identifiers of the name spaces. A write command from the host 2 includes the identifier of a particular namespace, in other words, a namespace ID (NSID). The controller 4 determines a region (namespace) to be accessed to which write data is to be written, based on the namespace ID in the write command from the host 2. Also, The NVM set 60 is utilized as a physical storage space for at least one region (namespace) which can be designated by the host 2. The NVM set 60 may be a physical storage space dedicated to only one namespace. FIG. 3 illustrates a case where the NVM set 60 is utilized as a physical storage space for the two namespaces 100, 101, The NVM set 61 comprises the NAND flash memory die 601 connected to the channel Ch0, the NAND flash memory die 611 connected to the channel Ch1, the NAND flash memory die 621 connected to the channel Ch2, . . . and the NAND flash . 
Sinclair and Kanno are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Sinclair and Kanno before him or her, to modify the method of Sinclair to include the feature where no die set stores a map data portion describing user data blocks in a different die set of Kanno because it will improve host data access scheme.
The motivation for doing so would be to [enables a host to access the SSD without causing die contention (Paragraph 0007 of Kanno)].
As per dependent claim 2, Kanno discloses wherein each die set is formed of semiconductor memory dies connected to each of the parallel channels [(Paragraphs 0065-0066; FIGs.2, 3 and 6) where, in Fig.2, each NVM set spans a plurality of channels Ch0, Ch1, Ch2, . . . ChN. These NVM sets may by obtained by striping the K.times.N NAND flash memory dies 600 to 646 across the channels Ch0, Ch1, Ch2, . . . ChN. For example, the NVM set 60 comprises the NAND flash memory dies 600, 610, 620, . . . 640 connected to the channels Ch0, Ch1, Ch2, . . . ChN, respectively. The NVM set 61 comprises the NAND flash memory dies 601, 611, 621, . . . 641 connected to the channels Ch0, Ch1, Ch2, . . . ChN, respectively. The NVM set 62 comprises the NAND flash memory dies 602, 603, . . . 605, 606 connected to the channel Ch0, the NAND flash memory dies 612, 613, . . . 615, 616 connected to the channel Ch1, the NAND flash memory dies 622, 623, . . . 625, 626 connected to the channel Ch2, and the NAND flash memory dies 642, 643, . . . 645, 646 connected to the channel ChN. The K.times.N NAND flash memory dies 600 to 646 is classified into the plurality of NVM sets each spanning the plurality of channels. In each of the NVM sets, a data write/read operation can be simultaneously performed on up to N NAND flash memory dies to correspond to the claimed limitation]. 
As per dependent claim 3, Kanno discloses wherein each die set is formed of semiconductor memory dies that are connected to less than all of the parallel channels [(Paragraphs 0065-0066; FIGs.2, 3 and 6) where, in Fig.2, each NVM set spans a plurality of channels Ch0, Ch1, Ch2, . . . ChN. These NVM sets may by obtained by striping the K.times.N NAND flash memory dies 600 to 646 across the channels Ch0, Ch1, Ch2, . . . ChN. For example, the NVM set 60 comprises the NAND . 
As per independent claim 11, Sinclair discloses an apparatus comprising: a non-volatile memory (NVM) comprising a population of semiconductor memory dies to which are connected a number of parallel channels such that less than all of the semiconductor dies are connected to each channel [(Paragraphs 0052-0054 and 0056-0057; FIGs.1,4 and 5) where where the different flash layers 402, 404, 406 may all be disposed on the same physical die, each layer may be fabricated on respective separate die, or the layers may be fabricated on a combination of single flash layer die and combined flash layer die. Although specific bit per cell configurations of one, two and three bits are illustrated, other combinations are contemplated where the first flash memory layer has a lower bit per cell configuration than the second flash memory layer and the second flash memory layer, in turn, has a lower bit per cell configuration than the third flash memory layer. FIG. 4B illustrates the non-volatile ; and  a controller circuit configured to apportion the semiconductor memory dies into a plurality of die sets, at least one of the die sets containing two or more of the semiconductor memory dies and each configured to store user data blocks associated with a different user [(Paragraphs 0052-0054 and 0056-0057; FIGs.1, 4A-B and 5) where the different flash layers 402, 404, 406 may all be disposed on the same physical die, each layer may be fabricated on respective separate die, or the layers may be fabricated on a combination of single flash layer die and combined flash layer die. Although specific bit per cell configurations of one, two and three bits are illustrated, other combinations are contemplated where the first flash memory layer has a lower bit per cell configuration than the second flash memory layer and the second flash memory layer, in turn, has a lower bit per cell configuration than the third flash memory layer. FIG. 4B illustrates the , to generate a plurality set of map data portions as a data structure [(Paragraphs 0015, 0051 and 0062; FIGs.1 and 7) where the memory cells of each of blocks 208, 210, 212, and 214, for example, are each divided into eight pages P0-P7. Alternately, there may be 16, 32 or more pages of memory cells within each block. A page is the unit of data programming within a block, containing the minimum amount of data that are programmed at one time. The minimum unit of data that can be read at one time may be less than a page. A metapage 328 is illustrated in FIG. 3 as formed of one physical page for each of the four blocks 208, 210, 212 and 214. The metapage 328 includes the page P2 in each of the four blocks but the pages of a metapage need not necessarily have the same relative position within each of the blocks. A metapage is the maximum unit of programming. The blocks disclosed in FIGS. 2-3 are referred to herein as physical blocks because they relate to groups of physical memory cells as discussed above. As used herein, a logical block is a virtual unit of address space defined to have the same size as a physical block. Each logical block includes a range of logical block addresses (LBAs) that are associated with data received from a host 100. The LBAs are then mapped to one or more physical blocks in the storage device 102 where the data is physically stored to correspond to the claimed limitation], each map data portion associating logical addresses of user data blocks with physical addresses for an entirety of a corresponding die set [(Paragraphs 0052-0054, 0056-0057, 0061-0062 and 0065; FIGs.1 and 5) where, referring to FIG. 5, an exemplary method implemented by the controller of the storage device for moving data into and/or between the flash layers is disclosed. In one implementation, when data is received from a host write (at 502), the controller selects a . 
Sinclair does not appear to explicitly disclose each of the die sets separately addressed by a different user, and storing each map data portion in the corresponding die set so that no die set stores a map data portion describing user data blocks in a different die set.
Kanno discloses each of the die sets separately addressed by a different user [(Paragraphs 0009, 0013, 0022, 0047 and 0069-0071; FIGs. 2, 3 and 6) where the controller classifies the plurality of nonvolatile memory dies into a plurality of die groups such that each of the plurality of nonvolatile memory dies belongs to only one die group. The controller performs a data write/read operation for one of the plurality of die groups in accordance with an I/O command from the host designating one of a plurality of regions including at least one region corresponding to each die group to correspond to the claimed limitation], and storing each map data portion in the corresponding die set so that no die set stores a map data portion describing user data blocks in a different die set [(Paragraphs 0076-0077, 0107, 0111, 0117, 0130, 0132, 0134; FIG.3) where each of the plurality of regions may be implemented by a namespace. Each namespace corresponds to a region in the NAND flash memory 5. A logical address range (LBA range) is allocated to each namespace. The size of the LBA range (in other words, the number of LBAs) can be varied with the namespace. The individual namespaces are identified by identifiers of the name spaces. A write command from the host 2 includes the identifier of a particular namespace, in other words, a namespace ID (NSID). The controller 4 determines a region (namespace) to be accessed to which write data is to be written, based on the namespace ID in the write command from the host 2. Also, The NVM set 60 is utilized as a physical storage space for at least one region (namespace) which can be designated by the host 2. The NVM set 60 may be a physical storage space dedicated to only one namespace. FIG. 3 illustrates a case where the NVM set 60 is utilized as a physical storage space for the two namespaces 100, 101, The NVM set 61 comprises the NAND flash memory die 601 connected to the channel Ch0, the NAND flash memory die 611 connected to the channel Ch1, the NAND flash memory die 621 connected to the channel Ch2, . . . and the NAND flash memory die 641 connected to the channel ChN. The blocks (free blocks) which belong to the NVM set 61 and which hold no valid data are each managed by a free block pool 81 corresponding to the NVM set 61. In the process of initializing the SSD 3, the controller 4 places all the blocks belonging to the NVM set 61, in other words, all the blocks in the NAND flash memory dies 601, 611, 621, . . . 641, in the free block pool 81 corresponding to the NVM set 61, where the namespace 102 exclusively uses the one . 
Sinclair and Kanno are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Sinclair and Kanno before him or her, to modify the method of Sinclair to include the feature where no die set stores a map data portion describing user data blocks in a different die set of Kanno because it will improve host data access scheme.
The motivation for doing so would be to [enables a host to access the SSD without causing die contention (Paragraph 0007 of Kanno)].

As per dependent claim 14, Kanno discloses wherein the NVM comprises NAND flash memory [(Paragraphs 0065-0066; FIGs.2, 3 and 6) where, in Fig.2, each NVM set spans a plurality of channels Ch0, Ch1, Ch2, . . . ChN. These NVM sets may by obtained by striping the K.times.N NAND flash memory dies 600 to 646 across the channels Ch0, Ch1, Ch2, . . . ChN. For example, the NVM set 60 comprises the NAND flash memory dies 600, 610, 620, . . . 640 connected to the channels Ch0, Ch1, Ch2, . . . ChN, respectively. The NVM set 61 comprises the NAND flash memory dies 601, 611, . 
As for dependent claim 15, the applicant is directed to the rejections to claim 2 set forth above, as they are rejected based on the same rationale. 
As for dependent claim 16, the applicant is directed to the rejections to claim 3 set forth above, as they are rejected based on the same rationale. 
Claims 4, 12 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sinclair in view of Kanno, as applied to claims 1 and 11 above, and further in view of Hahn et al. (US PGPUB 2019/0155749) (hereinafter ‘Hahn’).
As per dependent claim 4, Sinclair/Kanno teaches the method of claim 1.
Kanno does not appear to explicitly disclose wherein each map data portion is characterized as a forward map having a transition layer associating a logical address of each of the user data blocks with a physical address within the corresponding die set at which the user data block is stored.
However, Hahn discloses wherein each map data portion is characterized as a forward map having a transition layer associating a logical address of each of the user data blocks with a physical address within the corresponding die set at which the user data block is stored [(Paragraphs 0045-0046; FIGs 1 and 3) where the present invention of Hahn teaches that, with regards to Fig.1, the Flash Translation Layer (FTL) or Media Management Layer (MML) 338 may be integrated as part of the flash management that may handle errors and interfacing with the host. In particular, the FTL 338 is responsible for the internals of non-volatile memory management. In particular, the FTL 338 may include an algorithm in the memory device firmware which translates writes from the host into writes to the memory of a memory die 308. The FTL 338 may be needed because: 1) the memory may have limited endurance; 2) the memory may only be written in multiples of pages; and/or 3) the memory may not be written unless it is erased as a block. FTL 338 understands these potential limitations of the memory which may not be visible to the host. Accordingly, the FTL 338 attempts to translate the writes from host into writes into the non-volatile memory 124, which can be flash memory. The FTL 338 also manages the process for mapping between logical addresses from the host and physical addresses on the memory die 308. This can includes updating the L2P tables and the P2L tables during programming, erasing and performing move commands to correspond to the claimed limitation]. 
Kanno and Hahn are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Kanno in view of Hahn before him or her, to modify the method of Kanno to include the FTL of Hahn because it will improve data storage performance.

Therefore, it would have been obvious to combine Kanno and Hahn to obtain the invention as specified in the instant claim.
As per dependent claim 18, Hahn discloses wherein each of the sets of map data is arranged as a plurality of entries, each entry associating a logical address of an associated user data block with a physical address in the associated die set at which the user data block is stored [(Paragraphs 0045-0046; FIGs 1 and 3) where the present invention of Hahn teaches that, with regards to Fig.1, the Flash Translation Layer (FTL) or Media Management Layer (MML) 338 may be integrated as part of the flash management that may handle errors and interfacing with the host. In particular, the FTL 338 is responsible for the internals of non-volatile memory management. In particular, the FTL 338 may include an algorithm in the memory device firmware which translates writes from the host into writes to the memory of a memory die 308. The FTL 338 may be needed because: 1) the memory may have limited endurance; 2) the memory may only be written in multiples of pages; and/or 3) the memory may not be written unless it is erased as a block. FTL 338 understands these potential limitations of the memory which may not be visible to the host. Accordingly, the FTL 338 attempts to translate the writes from host into writes into the non-volatile memory 124, which can be flash memory. The FTL 338 also manages the process for mapping between logical addresses from the host and physical addresses on the memory die 308. This can . 
As for claim 12, the applicant is directed to the rejections to claim 4 set forth above, as they are rejected based on the same rationale.

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sinclair in view of Kanno, as applied to claim 1 above, and further in view of Feldman et al. (US PGPUB 2012/0191937) (hereinafter ‘Feldman’).
As per dependent claim 5, Sinclair/Kanno teaches the method of claim 1.
Kanno does not appear to explicitly disclose wherein the user data blocks are stored to garbage collection units (GCUs) each comprising an erasure block (EB) selected from each die in the associated die set.
However, Feldman discloses wherein the user data blocks are stored to garbage collection units (GCUs) each comprising an erasure block (EB) selected from each die in the associated die set [(Paragraphs 0026 and 0050-0052; FIGs 1 and 4) where the memory units comprise flash memory units. It should be noted that certain flash memory units include dual -plane and/or quad -plane operation modes. In such modes, the flash memory unit can be programmed and/or erased in "bigger chunks." The "bigger chunks" may be two or more times a size of a minimum addressable storage unit (i.e., an erasure block). The different embodiments described above are applicable to memory channels with memory units that operate in dual -plane, quad -plane, or any other such modes. Thus, it should be noted that, although the above-described embodiments equate a garbage collection unit to a single erasure block, in some embodiments, multiple erasure blocks might constitute a single garbage . 
Kanno and Feldman are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Kanno in view of Hahn before him or her, to modify the method of Kanno to include the garbage collection management of Feldman because it will improve data storage performance.
The motivation for doing so would be to [ensure that there are a maximal number of erasure blocks empty at any given time. This means that the drive can sustain write performance for the longest possible period of time (Paragraph 0019 by Feldman)].
Therefore, it would have been obvious to combine Kanno and Feldman to obtain the invention as specified in the instant claim.
Claims 6 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sinclair in view of Kanno, as applied to claims 1 and 11 above, and further in view of Carey et al. (US PGPUB 2017/0123707) (hereinafter ‘Carey’).
As per dependent claim 6, Sinclair/Kanno teaches the method of claim 1.
Kanno does not appear to explicitly disclose wherein the semiconductor memory dies form a memory space of a data storage device configured in accordance with an NVMe (Non- Volatile Memory Express) specification industry adopted standard, wherein each die set is characterized as an NVM set to provide data storage for a separate NVMe user, and wherein each NVM set is accessed using a PCIe (Peripheral Component Interface Express) interface.
However, Carey discloses wherein the semiconductor memory dies form a memory space of a data storage device configured in accordance with an NVMe (Non- Volatile Memory Express) specification industry adopted standard, wherein each die set is characterized as an NVM set to provide data storage for a separate NVMe user [(Paragraphs 0017-0022; FIGs 1 and 2) where the present invention of Carey teaches that, with regards to Fig.1, the memory device 101 may be configured to operate based on non-volatile memory express ( NVMe) specification (developed by NVM Express Work Group in Wakefield, Mass., USA). In this example, each of portions 111, 112, and 113 can be created during creation of namespaces in accordance with NVMe specification, such that portions 111, 112, and 113 can include three corresponding namespaces. Each of the three namespaces can be associated with a unique namespace ID (NSID) in accordance with NVMe specification. Thus, IDs 141, 142, and 143 can include NSIDs associated with the namespaces included in portions 111, 112, and 113 to correspond to the claimed limitation], and wherein each NVM set is accessed using a PCIe (Peripheral Component Interface Express) interface [(Paragraphs 0017-0022; FIGs 1 and 2) where the present invention of Carey teaches that, with regards to Fig.1, the host 102 can include a host controller 150 and an interface (e.g., host interface) 160. Host controller 150 can include a central processing unit (CPU). Host controller 150 can provide control information CTL to memory device 101 through interface 160 of host 102, connection 103, and interface 130 of memory device 101. Examples of connection 103 include conductive traces (e.g., a bus) on a . 
Kanno and Carey are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Kanno in view of Carey before him or her, to modify the method of Kanno to include the NAND flash of Carey because it will improve data storage access performance.
The motivation for doing so would be to [allow memory device 101 to be more suitable for some usage environments (e.g., steady state operations in some computing systems) than some conventional memory devices (e.g., some conventional SSDs) (Paragraph 0030 by Carey)].
Therefore, it would have been obvious to combine Kanno and Carey to obtain the invention as specified in the instant claim.
As for claim 13, the applicant is directed to the rejections to claim 6 set forth above, as they are rejected based on the same rationale.
Claims 7 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sinclair in view of Kanno, as applied to claims 1 and 11 above, and further in view of Sivasankaran et al. (US PGPUB 2015/0169228) (hereinafter ‘Sivasankaran’).
As per dependent claim 7, Sinclair/Kanno teaches the method of claim 1.
Kanno does not appear to explicitly disclose wherein the storing step comprises concurrently storing at least a first set of map data to a first die set and a second set of map data to a second die set at the same time.
However, Sivasankaran discloses wherein the storing step comprises concurrently storing at least a first set of map data to a first die set and a second set of map data to a second die set at the same time [(Paragraphs 0031-0032, 0052, 0056, 0098 and 0112; FIGs 1 and 2) where the storage engine 154 may be configured to determine a group of dies of the plurality of dies that may be programmed concurrently based on the storage scheme(s) 152. The storage engine 154 may also be configured to determine to use the first die 132 in the single-bit mode and to use the second die 142 in the multi-bit mode. For example, the storage engine 154 may determine to use the first die 132 and the second die 142 based on the storage scheme(s) 152. When the first die 132 is determined to be programmed according to the single-bit mode, the storage engine 154 may allocate a first number of blocks of the first die 132 to be programmed according to the single-bit mode. When the second die 142 is determined to be programmed according to the multi-bit mode, the storage engine 154 may allocate a second number of blocks of the second die 142 to be programmed according to the multi-bit mode. The first number of blocks may be greater than the second number of blocks to correspond to the claimed limitation]. 

Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Kanno in view of Sivasankaran before him or her, to modify the method of Kanno to include the concurrent programming of the plurality of dies of Sivasankaran because it will improve data storage performance.
The motivation for doing so would be to [result in a lower monetary cost and reduced power consumption (Paragraph 0009 by Sivasankaran)].
Therefore, it would have been obvious to combine Kanno and Sivasankaran to obtain the invention as specified in the instant claim.
As for claim 17, the applicant is directed to the rejections to claim 7 set forth above, as they are rejected based on the same rationale.
Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sinclair in view of Kanno, as applied to claim 1 above, and further in view of Chen et al. (US PGPUB 2015/0127883) (hereinafter ‘Chen’).
As per dependent claim 10, Sinclair/Kanno teaches the method of claim 1.
Kanno does not appear to explicitly disclose wherein each of the semiconductor memory dies is characterized as a NAND flash memory die comprising a plurality of flash memory cells in which data are stored.
However, Chen discloses wherein each of the semiconductor memory dies is characterized as a NAND flash memory die comprising a plurality of flash memory cells in which data are stored [(Paragraph 0071; FIGs 1 and 2) where the present invention of Chen teaches that each Flash Device 192 has, in some . 
Kanno and Chen are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Kanno in view of Chen before him or her, to modify the method of Kanno to include the NAND flash of Chen because it will improve data storage access performance.
The motivation for doing so would be to [reduce or eliminate the read performance penalty (Paragraph 0014 by Chen)].
Therefore, it would have been obvious to combine Kanno and Chen to obtain the invention as specified in the instant claim.
Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sinclair in view of Kanno, as applied to claims 18 above, and further in view of Tomlin et al. (US 9,990,304) (hereinafter ‘Tomlin’).
As per dependent claim 19, Sinclair/Kanno teaches the apparatus as claimed in claim 18.
Kanno does not appear to explicitly disclose wherein the entries in a first set of map data each describe a different user data block in a first die set having a first total amount of user data, and the entries in a second set of map data each describe a different user data block in a second die set having a second total amount of user data, wherein the second total amount of user data is an integer multiple of the first total amount of user data to provide the first set of map data with a different granularity as compared to a granularity of the second set of map data.
However, Tomlin discloses wherein the entries in a first set of map data each describe a different user data block in a first die set having a first total amount of user data, and the entries in a second set of map data each describe a different user data block in a second die set having a second total amount of user data [(Column 4, lines 31-47, Column 5, lines 31-53, Column 6, lines 1-19; FIGs 1, 3 and 4) where FIG. 3 is a block diagram of another exemplary multimode storage device 350 in accordance with one embodiment. Storage device 350 includes a first partition 370 and a second partition 380. In one embodiment, first partition 370 is a first type of address space partition and second partition 380 is a SUE address space partition. First partition 370 includes a first type of interface 371 and an underlying storage region 373. Second , wherein the second total amount of user data is an integer multiple of the first total amount of user data to provide the first set of map data with a different granularity as compared to a granularity of the second set of map data [(Column 7, lines 55-62, Column 8, lines 1-15, Column 15, lines 1-5; FIGs 1 and 2) where the system 600 includes multiple volumes (e.g., 671, 672, and 673). In one exemplary implementation, the system includes a user space and the user space is mapped into multiple volumes and the storage space is presented to the user as the multiple volumes. It is appreciated that the volumes can be different sizes. It is also appreciated that the different size SUE addressable units can be associated with the multiple volumes, and the information is stored in a volume (e.g., 671, 672, and 673). There can be multiple volumes or name spaces and different volumes or namespaces can be associated with different size SUE addressable units. It is also appreciated that different size volumes or namespaces can be associated with the same size SUE addressable units to correspond to the claimed limitation]. 
Kanno and Tomlin are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Kanno in view of Tomlin before him or her, to 
The motivation for doing so would be to [allow realization of fast speed and manageable complexity (Column 25, lines 10-12 by Tomlin)].
Therefore, it would have been obvious to combine Kanno and Tomlin to obtain the invention as specified in the instant claim.
Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sinclair in view of Kanno, as applied to claim 11 above, and further in view of lin et al. (US PGPUB 2016/0313927) (hereinafter ‘Lin’).
As per dependent claim 20, Sinclair/Kanno teaches the apparatus as claimed in claim 11.
Kanno does not appear to explicitly disclose wherein the controller circuit operates to store a sequence of snapshots and intervening journal updates to the NVM for each of the sets of map data at a different rate.
However, Lin discloses wherein the controller circuit operates to store a sequence of snapshots and intervening journal updates to the NVM for each of the sets of map data at a different rate [(Paragraphs 0012, 0026 and 0030; FIGs 1 and 7) wherein, with regards to FIG. 7, a flowchart of a method for dynamically storing data of translation layer in a SSD according to a first embodiment of the present invention is shown. Detailed steps regarding how the SSD dynamically stores the data of translation layer according to the first embodiment of the present invention are disclosed below. In step S1, a data access instruction is sent to an SSD by a host. In step S2, data access times is calculated and compared with a access times threshold access rates of different storage medium are compared according to the partial mapping method set by the FTL to decide the ranking of the access rates of the storage medium. In step S4, the storage position of the hot data of the FTL is adjusted to the storage medium having a faster access rate to expedite data access and the storage position of the cold data of the FTL is adjusted to the storage medium having a slower access rate according to the partial mapping method dynamically set during the start-up, wherein the hot data is the data often accessed, and the cold data is the data rarely accessed to correspond to the claimed limitation]. 
Kanno and Lin are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Kanno in view of Lin before him or her, to modify 
The motivation for doing so would be to [increase the access efficiency of SSD (Paragraph 0007, lines 6-7 by Lin)].
Therefore, it would have been obvious to combine Kanno and Lin to obtain the invention as specified in the instant claim.

CLOSING COMMENTS
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-7 and 10-20 have received a first action on the merits and are subject of a first action non-final.
	a(2) CLAIMS ALLOWED IN THE APPLICATION
Claim 8 and 9 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The reasons for allowance of claims 8 and 9 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole; including, as for claim 8, the limitations of “wherein the concurrent storage of the first and second sets of map data is carried out in response  to an anomalous powering down event in a data storage device transitioning the data storage device from an activated power state to a deactivated power state”.
The reasons for allowance of independent claim 21 is that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole; controller circuit configured to apportion the semiconductor memory dies into a plurality of die sets each configured to store user data blocks associated with a different user, to generate a separate set of map data as a data structure in a memory to describe user data blocks stored to each die set, and in response  data storage device incorporating the 6semiconductor memory dies transitioning, in response  to an anomalous power event, from an activated power state to a deactivated power state, to concurrently store at least a first set of map data to a first die set and a second set of map data to a second die set, and so that no die set stores map data associated with a different die set”. 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED M GEBRILohamed Gebril whose telephone 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-270-4098098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135